Title: To George Washington from William Heath, 14 February 1781
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            West point, Feb. 14. 1781.
                        
                        The night before last I was honored with yours of the 11th instant. Enclosed is a return of the officers who
                            were deranged on the late reforme of the Massachusetts regiments. I have the honor to be With the greatest respect, Your
                            Excellency’s Most obedient servant
                        
                            W. Heath
                        
                    